Case 4:17-cv-13292-LVP-EAS ECF No. 124-1 filed 03/10/20       PageID.2976   Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  AFT MICHIGAN,

               Plaintiff,
                                               Civil Case No. 17-cv-13292
  v.                                           Honorable Linda V. Parker
                                               Honorable Elizabeth A. Stafford
  PROJECT VERITAS,
  and MARISA L. JORGE,
  a/k/a MARISSA JORGE, a/k/a
  MARISSA PEREZ,

               Defendants.


                 PROJECT VERITAS PARTIES’ RESPONSE TO
                   NON-PARTY RHONDA WEINGARTEN’S
                   MOTION FOR A PROTECTIVE ORDER

                               INDEX OF EXHIBITS

   Exhibit 1          Excerpts of the deposition transcript of David Hecker, October
                      15, 2019

   Exhibit 2          September 29, 2017 e-mail from Jessica Rutter, produced in
                      this matter as AFTMI0000170

   Exhibit 3          December 4, 2019 e-mail from Mark Cousens to Paul Mersino
                      and Stephen Klein

   Exhibit 4          Excerpts of the American Federation of Teachers 2019 LM-2
                      Labor Organization Annual Report

   Exhibit 5          June 16, 2019 e-mail from Mark Cousens to Ann Sherman

   Exhibit 6          March 3, 2020 e-mail from Mark Cousens to Paul Mersino and
                      Stephen Klein
Case 4:17-cv-13292-LVP-EAS ECF No. 124-1 filed 03/10/20   PageID.2977    Page 2 of 2



  Exhibit 7        Press releases from the American Federation of Teachers

  Exhibit 8        Judge: Group can use info from union, LANSING STATE J.,
                   Dec. 29, 2017 at A6

  Exhibit 9        March 6, 2020 e-mail from Abigail Carter to Stephen Klein

  Exhibit 10       Unreported Michigan Uniform Trade Secrets Act opinions:

                      • Dice Corp. v. Bold Techs. Ltd., No. 11-CV-13578, 2014
                        WL 2763618 (E.D. Mich. June 18, 2014)

                      • Degussa Admixtures, Inc. v. Burnett, 277 F. App’x 530
                        (6th Cir. 2008)

                      • Whitesell Intern. Corp. v. Whitaker, 2010 WL 3564841
                        (Mich. Ct. App. 2010)

                      • Whitesell Int’l Corp v. Whitaker, 2011 WL 165405
                        (Mich. Ct. App. 2011)

                      • Bearing360 LLC v. Cameron, 2017 WL 3798491 (Mich.
                        Ct. App. 2017)

  Exhibit 11       Unreported Eastern District of Michigan rulings regarding
                   video recording of depositions:

                      • Flagg v. City of Detroit, 2010 WL 3070104 (E.D. Mich.
                        2010)
